Hill, C. J.
1. Where the consignor makes the contract of shipment with the carrier, he may bring an action for failure to deliver the goods to the consignee, although the title to the property may be in the consignee. Atlantic Coast Line R. Co. v. Meinhard, 133 Ga. 684 (66 S. E. 897). The contract of carriage having been made with the consignor, he would have the right to sue for its breach. The recovery would inure to the benefit of the real owner. Southern Ry. Co. v. Johnson, 2 Ga. App. 36 (58 S. E. 333) ; Carter v. Southern Ry. Co., 111 Ga. 38 (36 S. E. 308, 50 L. R. A. 354), and cases cited.
2. The suit in this case was plainly ex contractu, and not ex delicto, and the justice’s court had jurisdiction.
3. The evidence supports the verdict, and the superior court did not err in overruling the certiorari. Judgment affirmed.